ITEMID: 001-57871
LANGUAGEISOCODE: ENG
RESPONDENT: SWE
BRANCH: CHAMBER
DATE: 1994
DOCNAME: CASE OF RAVNSBORG v. SWEDEN
IMPORTANCE: 3
CONCLUSION: No violation of Art. 6
JUDGES: Gaukur Jörundsson;John Freeland
TEXT: 6. Mr Göran Ravnsborg, a university lecturer in law, is a Swedish citizen and lives in Lund in Sweden.
7. From late 1981 the applicant held a power of attorney from his adoptive mother, Mrs Karin Schieck, and, on 19 November 1982, he was appointed administrator (god man) for her friend, Mrs Marie Åkerblom. As both Mrs Schieck and Mrs Åkerblom became unable to care for themselves because of their advanced age, they were placed in a nursing home by the Municipality of Göteborg. The nursing home charged them for medical care and the applicant effected the relevant payments.
When he subsequently realised that the nursing home was a charitable association, he stopped paying the fees on the ground that the institution in question was not entitled to charge them. A dispute arose between the applicant and the nursing home and the latter brought a court action.
8. On 6 April 1987, while the above-mentioned proceedings were pending, the Board of the Principal Guardian (Överförmyndarnämnden - "the Board") in Göteborg asked the District Court (tingsrätten) in the same town to appoint an administrator for Mrs Schieck. The applicant, on his own and Mrs Schieck’s behalf, filed a counter-claim and sought the immediate dismissal of the members of the Board. Referring to Article 6 para. 1 (art. 6-1) of the Convention, he asked for a public hearing.
9. On three occasions in the course of the ensuing proceedings the applicant was ordered by the relevant courts, under Chapter 9, Article 5, of the Code of Judicial Procedure (rättegångsbalken; see paragraphs 19-20 below), to pay fines for improper (otillbörliga) statements made in his written observations. The orders were made in the form of decisions (beslut). He appears to have paid the fines.
10. In his written observations of 4 May 1987 to the District Court he stated, inter alia, that the Board could be described as "a basket of municipal rotten eggs of different colours with a common denominator and overriding ideology, namely fascism". Accordingly, the rights and legitimate interests of individuals within the municipality - if these were taken into account at all, so intoxicated were the authorities with power - were never given proper consideration amounting to an effective examination of the needs of the community. As a result, such needs were defined by so-called democratically elected "peoples’ courts" - officially named "boards" and "councils" of the municipality of Göteborg - the members of which "consist[ed] to a surprising degree of the local public mob" or "pure rotten eggs".
11. The District Court, considering the applicant’s statements "improper" within the meaning of Chapter 9, Article 5, of the Code of Judicial Procedure, ordered him, at a sitting on 18 May 1987, to pay a fine of 1,000 Swedish kronor. It did not hold a hearing and adjourned its examination of the merits of the case (see paragraph 15 below).
12. On 1 June 1987 the applicant appealed from the above decision to the Court of Appeal for Western Sweden (Hovrätten för Västra Sverige). He asked for an oral hearing and complained of not having had the possibility to defend himself orally before the District Court.
In his written observations, the applicant informed the Court of Appeal that, should it refuse his demands, he intended to lodge a further appeal (presumably to the Supreme Court) in order to bring his case to the Commission in Strasbourg or to the Human Rights Committee in Geneva. He expressed the opinion that the likelihood of his being granted leave to appeal was very small in view of the "generally lethargic[,]... lax and allergic attitude of the final instance", which resulted from the "anti-human rights indoctrination received by its members during their many years’ service in public administration".
13. On 4 November 1987, without holding an oral hearing, the Court of Appeal confirmed the District Court’s decision and ordered the applicant to pay a further fine of 1,000 kronor, finding that his written observations of 1 June 1987 also contained improper remarks prejudicing the good order of court proceedings.
14. The applicant then applied to the Supreme Court for leave to appeal, alleging that the lower and appellate courts had not only denied him a fair trial but had also violated his right to freedom of expression. Such leave was refused on 5 January 1988.
15. In the meantime, on 17 June 1987, the District Court, without holding a hearing, accepted the applicant’s and Mrs Schieck’s objection against the Board’s request for the appointment of an administrator, but rejected their demand for the dismissal of the members of the Board (see paragraph 8 above).
16. On 2 July 1987 the applicant, on his own and Mrs Schieck’s behalf, lodged an appeal with the Court of Appeal, seeking to have the case referred back to the District Court for reconsideration, as well as an oral hearing before the lower court.
On this occasion, he asked that his case be heard by a specially composed District Court as he wished to have certain members disqualified from sitting. He alleged that one of its members, whom he named, had a "far-reaching tendentiously fascist way of presiding" over the court and was "grossly partial in favour of municipal interests, collegiate corruption and abuse of public power through high-handedness, terror and reactionary principles". When composed of the said judge and certain other members, who were also mentioned by name, the District Court had been generally autocratic and had applied the law in a manner which had been heavily in favour of the municipal authorities.
On 4 November 1987, in a separate decision from the one mentioned in paragraph 13 above, the Court of Appeal rejected the appeal. In addition, it again ordered the applicant to pay 1,000 kronor for improper remarks in his appeal. It did not hold a hearing.
17. The applicant, on his own behalf and on that of Mrs Schieck’s estate (the latter had died on 7 July 1987), applied to the Supreme Court for leave to appeal, which was refused on 5 January 1988 (in a different decision from that referred to in paragraph 14 above).
18. Pursuant to Article 1 in Chapter 1 of the Penal Code (brottsbalken):
"A crime (brott) is constituted by any act for which the present code or other Law or Statute provides punishment (straff) as stated below."
According to Article 3, a reaction to crime (påföljd för brott) is understood in the code to mean the ordinary forms of punishment, notably fines and imprisonment.
19. Chapter 9, Article 5, of the Code of Judicial Procedure, as applicable at the material time, read:
"A person who, at a court sitting, disturbs the proceedings or takes photographs in the courtroom, or fails to comply with directions or prohibitions imposed under Chapter 5, Article 9, shall be ordered to pay a fine. The same punishment (straff) may be imposed on a person who, in his oral or written observations to the court, expresses himself in an improper manner."
Chapter 5, Article 9, provides inter alia that the presiding judge may order a person who disturbs the proceedings or behaves in an improper manner to leave the courtroom.
20. Fines imposed under Article 5 could not exceed 1,000 Swedish kronor (Article 9 in Chapter 9, as applicable at the relevant time), unlike ordinary criminal-law fines which were income-based.
21. The question as to which court has jurisdiction in cases concerning offences against the good order of court proceedings (rättegångsförseelser) is governed by Article 5 in Chapter 19 - "Part II. On the procedure in criminal cases" ("II. Om rättegangen i brottmål") - of the Code of Judicial Procedure. Under this Article it is for the court sitting in the proceedings - whether civil, criminal or other - in which the improper conduct has occurred to examine of its own motion whether it constitutes such an offence.
Article 1 in Chapter 20 (Part II of the code) reads:
"The court may not examine a question of criminal liability in the absence of a criminal charge. However, it may deal with issues of offences against the good order of court proceedings without a charge being brought."
In the proceedings under consideration, the courts followed the procedure laid down in the 1946 Act on the Handling of Court Matters (lagen om handläggning av domstolsärenden 1946:807 - "the 1946 Act"). Section 1 provides:
"The present Act shall apply to matters relating to the administration of justice with which the ordinary lower courts must deal of their own motion or on application and which, according to statute or other regulation, do not fall to be examined under the procedure provided for in civil or criminal cases; however, it shall not apply to questions of punishment or other consequences of a criminal offence."
22. If the court in question finds that a person has contravened Chapter 9, Article 5, it may immediately order him to pay a fine. Such a measure is not entered in the police register.
23. Pursuant to paragraph 2 of section 4 of the 1946 Act, a hearing may be held if the court in question considers that the person concerned should be heard orally. Should the court decide to hold one, it is, pursuant to section 5 of the 1946 Act, governed by the same provisions as apply to hearings in civil cases.
24. A fine imposed under Chapter 9, Article 5, of the Code of Judicial Procedure may, subject to the conditions laid down in the 1979 Act on the Enforcement of Fines (bötesverkställighetslagen 1979:189 - "the 1979 Act"), as amended in 1983 (Lag 1983: 352), be converted into a prison sentence.
According to sections 15 and 16 of the 1979 Act, the District Court must, upon the request of the public prosecutor, convert - by way of a decision (beslut) - uncollected fines into a term of imprisonment if it is obvious that the person concerned has intentionally failed to pay them or if there are other special reasons in the public interest for so converting them. A term of imprisonment imposed on this ground should be not less than fourteen days and not more than three months.
In proceedings concerning a request for the conversion of a fine into a prison sentence, the District Court must summon the prosecution and the defendant to appear at a hearing (section 17).
NON_VIOLATED_ARTICLES: 6
